.




    Honorable C. A. Shaw, Superintendent
    Big Spring State Hospital
    Big Spring, Texas

    Dear Dr. Shaw:                Opinion No. O-441 1

                                  Re:   Whether or not certificates from
                                        two physicians should be required
                                        for patients who are admitted to.
                                        the Big Spring State Hospital.

              Your request for an opinion from this Departmentis.        in part;
    as follows:

              “Under article 3 193a, Vernon’s State Statutes, ~1936
           edition, it specifies that two physicians certificates are
           necessary in t&e c0’mmitment of an bsane      person to a
           state mental in~tih.tion. This is under the eleemosy-
          ‘nary division.
             Y
                 . . .

             “We will very much appreciate your advising us as
          to whether or not we are within our jurisdiction in re-
          questing these two physicians certificates for patients
          who are admitted to the Big Spring State Hospital.)

             Article     3193s. Vernon% Texas Statutes, is as follows:

              “No perscin hall be committed to any institution            ‘~
          for the treatment of the insane and other mentally
          ill ~persons, unless there haspbeen filed with the co~niy
          judge a certificate of the insanity of su~ch person by
          two properly qualified and licensed physicians, nor
          without an or&r therefor, signed by the <county judge.~               ”
          stating that he finds that the person committed is in-
          sanoi‘and is a proper subject for treatment in a hos-
          pital for the insane, and either that ho has been ,kn
          inhabitant of the State for the six months immediately
          preceding such time ur that provision satisfactory to
                                                                                 c




Honorable C. A. Shaw - page 2 (Opinion No. o-4411)



      the Board of Control has beon made for his mainte-
      nance, or that by reason of insanity he would be
      dangerous if at large. The order of commitment
      shall also authorize the custody of the insane per~r
       son either at the institution to which he shall first
      be committed or at some other institution to which
      he may be transferred by order of the Board of
      Control. Neither of the physicians mentioned in
      this section shall be a reIative of .the person apply-
      ing for the order, or of the person alleged to be
      insane, nor shall he be a manager, superintendent,
      proprietor, officer, Stockholder,~ or have any
      pecuniary interest, directly, or indirectly, or be
      an attending physician in the institution to which
      it is proposed to commit such alleged insane per*
      son.*

          The ~statute is emphatic that *no person shall be committed to
any institution for the treatment of the insane and other mentally ill
persons unless there has been filed with the County Judge a certificate
of the insanity of such person by two properly qualified and licensed
physicians, nor without an order therefor, signed by .the County Judge,
stating that he finds that the person committed is insane. * * *’

           It will be observed. however, that the prohibition is that no per-~
son qha.Il be *committed” to any institution mentioned, thereby imposing
a limitation upon the power of the County Judge to m&e such a commit-
ment. It has nu reference to-the admission to the institution of one pro-
perly adjudged insane. The requirement of the statute forkthe certificates
of two physicians is for the court, and the institution may, and should, upon
receipt of the court’s order, assume that the court had properly performed
itti duty.

          The same intention of the Legislature   is further evidenced via the
language of Article 3193e of the statute, where a patient is committed by
the County Judge to, an institution for the treatment of his ailments or for
observation, pending the determination of his insanity.

          H. B. No. 126, pass.ed at the regular session of the 45th Legisla-
ture (p. 542, ch. 268) appearing in Vernon’s Annotated Civil Statutes of
Texas as Article 31930 provides for the temporary commitment of mental
patients. and contains the following language:

         “The court’s order shall ftu the temporary commit-,
      ment period at a term which~shall not exceed ninety (90)
      days. A sworn statement of the evidence of said two (2)
Honorable C. A. Shaw - page 3 (Opinion No. o-4411)



      physicians shall be filed in said matter and a duly certi-
      fied copy thereof and the court’s order committing such
      persons and the financial property statement hereinafter
      provided for shall be forwarded immediately to the State
      Board of Control, and said certified copy shall be any
      hospital superintendent’s sufficient authority to admit
      and hold said person in said hospital for observation and/
      or treatment for not exceeding ninety (90) days.*

          It will be observed there is no necessary conflict between this
Article and Article 3193e hereinabove referred to. Article 3193e per-
tains to a temporary commitment pending a hearing of a sanity proceed-
3,    whereas, Article 31930 pertains to a proceeding -- not for a final
Judgment with respect to insanity -- but to the commitment of a mental
patient to such an institution for mere observation.

          If the application now pending before you involve,s a final judg-
ment, or a proceeding looking to a final judgment with respect to insanity
and the commitment is an incidental temporary commitment, you will be
governed by Articles 3 193a ,and 3 193e. as hereinabove construed. If, on
the other hand,~the application for admission is one inv,olved merely in a
proceeding for temporary admission for observation under Article 31930,
you will be governed by the provisions of that Article.   Specifically, iti the
Iatter case.you would be entitled to demand -- not the original certificates
of the two physicians, but certified copy or copies of statements of the
evidence of said two physicians as given before the County Judge or court.
Under the last-named ArticIe, this sworn statement or certified copy of
the testimony of the two physicians will come to you through the State
Board of Control.

                                       Very truly yours,

APPROVED     FEB.    17, 1942          ATTORNEYGENERALOFTEXAS

s/Grover   Sellers                      BY    s/Ode Speei
                                              Ocie Speer
FIRST ASSISTANT                               Assistant
ATTORNEYGENERAL

OS-MR:rn                               APPROVED:
                                       Opinion Committee
                                        Bi   B.W.B.
                                           Chairman